t c memo united_states tax_court joseph r belot petitioner v commissioner of internal revenue respondent docket no filed date petitioner and ms belot formed and jointly owned three businesses during their marriage they were divorced in pursuant to the settlement agreement entered into at the time of petitioner’s divorce they agreed to own and operate the businesses as equal partners when it became clear that they were unable to operate the businesses together to their mutual satisfaction ms belot filed a lawsuit against petitioner to gain full control_over the businesses in months after the initial settlement and divorce they entered into a settlement agreement under which petitioner transferred his interests in the businesses to ms belot in exchange for payment held the division of property held during the marriage of petitioner and ms belot accomplished by the settlement agreement qualifies for nonrecognition treatment under sec_1041 john j eagan for petitioner rachel l schiffman shawna a early and jamie j song for respondent memorandum opinion colvin judge respondent determined that petitioner had deficiencies of dollar_figure for and dollar_figure for and is liable for penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions the issue for decision is whether petitioner’s sale of his interests in the marital businesses to ms belot pursuant to the settlement agreement qualifies for nonrecognition treatment under sec_1041 we hold that it does the parties submitted this case fully stipulated under rule reflecting their agreement that the relevant facts could be presented without a trial we granted that motion section references are to the internal_revenue_code as amended and in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure we have rounded monetary amounts to the nearest dollar the burden_of_proof is generally on the taxpayer see rule a and the submission of a case under rule does not alter that burden see 95_tc_82 aff’d 943_f2d_22 8th cir background petitioner resided in new jersey when he filed the petition petitioner and ms belot his former spouse were married from date through date a the marital businesses in date petitioner and ms belot opened a traveling dance school for which they reported income and expenses on schedule c profit or loss from business in they incorporated gotta dance inc gotta dance in new jersey as a c_corporation its primary business activity was the operation of dance studios from the time of its incorporation through date ms belot was the sole shareholder of gotta dance on date petitioner and ms belot formed gotta dance boutique llc boutique its primary business activity was the retail_sale of dancewear and accessories from the time of its formation through date they each owned of boutique on date petitioner and ms belot formed jobee realty llc jobee jobee was treated as a partnership for federal tax purposes its primary business activities involved holding and leasing real_estate including leasing dance studios to gotta dance from the time of its formation through date ms belot owned of jobee and petitioner owned of jobee petitioner and ms belot jointly made decisions with respect to gotta dance boutique and jobee businesses petitioner focused on managing the financial aspects of the businesses ms belot was primarily responsible for dance-related aspects of the businesses including instruction hiring training recruitment and payroll b the divorce and the settlement agreement in ms belot hired an attorney and began the process of filing for divorce from petitioner on date the divorce action commenced in the superior court of new jersey chancery division family part somerset county family court on date petitioner and ms belot signed a consent order with the family court pursuant to that order they equalized their ownership interests in gotta dance and jobee ms belot transferred of the stock in gotta dance to petitioner this transaction is reflected in a stockholders agreement among gotta dance petitioner and ms belot also on date petitioner transferred a interest in jobee to ms belot this transaction is reflected in an operating_agreement among jobee petitioner and ms belot once these transactions were complete petitioner and ms belot each owned a interest in boutique gotta dance and jobee on date the family court entered a dual judgment of divorce the following documents were attached to the dual judgment of divorce a settlement agreement dated date a final consent order regarding custody and parenting time filed date and a consent order filed on date which included the gotta dance stockholders agreement and the jobee operating_agreement the dual judgment of divorce incorporated a property settlement agreement settlement agreement which included the date consent order c the settlement agreement on date ms belot filed a verified complaint for emergent and injunctive and other damages and relief against petitioner and gotta dance ms belot contended that petitioner had mismanaged the business and sought to remove petitioner as director and employee of gotta dance and to compel him to sell his shares of gotta dance either to the corporation or to ms belot on date petitioner and ms belot entered into a settlement agreement settlement agreement regarding the lawsuit pursuant to the settlement agreement ms belot agreed to purchase from petitioner all of his interests in gotta dance boutique and jobee for a total of dollar_figure paid as follows dollar_figure to be paid at closing and the balance of dollar_figure evidenced by a promissory note payable in equal monthly installments on the first of each month beginning date over years bearing interest at the fixed rate of on the principal_amount outstanding the amount of each monthly payment under the promissory note was dollar_figure on date petitioner and ms belot executed a stock and membership interest purchase agreement regarding the ownership of the businesses the stock and membership interest purchase agreement allocated the total dollar_figure among the interests in the businesses as follows dollar_figure for the interest in gotta dance dollar_figure for the interest in jobee and dollar_figure for the interest in boutique petitioner’s basis in each business is not in dispute petitioner executed a stock power instrument in which he sold assigned and transferred his shares of gotta dance representing a interest to ms belot petitioner also executed an assignment of membership interest in which he transferred hi sec_50 interest in jobee and interest in boutique to ms belot on date the general equity court entered a consent order of dismissal in the lawsuit a the issue for decision discussion the issue for decision is whether petitioner’s sale to ms belot of his interests in the marital businesses pursuant to the settlement agreement qualifies for nonrecognition treatment under sec_1041 b sec_1041 sec_1041 provides sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce c incident_to_divorce --for purposes of subsection a a transfer of property is incident to the divorce if such transfer-- occurs within year after the date on which the marriage ceases or is related to the cessation of the marriage congress enacted sec_1041 in response to 370_us_65 in which the supreme court held that a transfer of appreciated_property to a spouse or a former spouse in exchange for the release of marital claims results in the recognition of gain to the transferor the ways_and_means_committee report accompanying the enactment of sec_1041 provided the following reasons for the change the committee believes that in general it is inappropriate to tax transfers between spouses this policy is already reflected in the code rule that exempts marital_gifts from the gift_tax and reflects the fact that a husband and wife are a single economic unit often the current rules have proved a trap for the unwary as for example where the parties view property acquired during marriage as jointly owned only to find that the equal division of the property upon divorce triggers recognition of gain h_r rept no part pincite u s c c a n c temporary regulations sec_1_1041-1t q a-7 temporary income_tax regs fed reg date regulation provides the following we have numbered the sentences to facilitate our references to the regulation a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed d analysis petitioner and ms belot made two attempts to satisfactorily divide their marital businesses the first attempt was the settlement agreement in which they agreed to equalize their interests in the businesses and to run the businesses as partners the settlement agreement quickly proved unsatisfactory in the second settlement agreement which settled a lawsuit brought by ms belot petitioner agreed to sell to her all of his interests in the marital businesses in exchange for specified_payments respondent does not contend that the division of property under the second settlement agreement was not made to effect the division of property owned by the former spouses at the time of the cessation of the marriage instead respondent contends that the transfer under the second settlement agreement does not qualify under the regulations because the transfer did not relate to the divorce instrument we disagree respondent’s contention that the division of marital property must relate to the divorce instrument is based on the first second and third sentences of the regulation which refer to the divorce instrument but overlooks the fourth sentence the third sentence of the regulation provides that there is a presumption that sec_1041 does not apply to a ny transfer not pursuant to a divorce_or_separation_instrument consistent with sec_1041 the fourth sentence makes clear that the presumption may be rebutted by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage see eg 240_f3d_369 4th cir aff’g 113_tc_152 see also 19_tc_401 petitioner has made that showing here respondent contends that petitioner did not rebut the presumption as provided in the fourth sentence of the regulation because petitioner’s transfer of his interests in the businesses to ms belot under the second settlement agreement was not due to legal or business impediments that prevented a transfer called for by the divorce decree respondent bases that argument on the fifth sentence of the regulation we disagree with respondent’s argument because the fifth sentence provides examples and does not create a requirement that petitioner must satisfy to rebut the presumption respondent points out that the divorce settlement resolved all of the property issues between petitioner and ms belot however neither sec_1041 nor the regulations limits application of sec_1041 to one or the first division of marital property respondent points out that in form and in substance the division of the marital businesses made by the second settlement agreement was a sale however neither sec_1041 nor the regulations bars application of sec_1041 to divisions of marital property accomplished through sales see young v commissioner f 3d pincite respondent characterizes ms belot’s dissatisfaction with the first settlement agreement as a business dispute it is true that the marital property at issue consists of stock in businesses operated by petitioner and ms belot during and after their marriage however sec_1041 and the regulations can apply to marital property which consists of business-related property respondent contends that the fact ms belot filed the lawsuit in the superior court civil part rather than the family court which had jurisdiction over petitioner’s divorce shows that the lawsuit concerned a business dispute not a marital dispute we disagree the application of sec_1041 to a transfer resulting from the settlement of a lawsuit is not determined by the forum in which the lawsuit is filed young v commissioner f 3d pincite in considering respondent’s arguments which if adopted would add conditions to qualification under sec_1041 that are not in the statute or the regulations we are reminded of the following passage from the court of appeals’ opinion in young the policy animating sec_1041 is clear congress has chosen to treat a husband and wife and former husband and wife acting incident_to_divorce as one economic unit and to defer but not eliminate the recognition of any gain_or_loss on interspousal property transfers until the property is conveyed to a third party outside the economic unit 102_tc_77 wl emphasis added see also h_r rep no pincite reprinted in u s c c a n thus no taxable_event occurred and no gain was realized by either mr or mrs young until mrs young sold the acres to a third party id respondent urges us to disregard the holding in young on the basis of alleged factual distinctions between young and this case ie that in young the second settlement agreement resolved a dispute concerning the terms and obligations of the first settlement agreement relating to the dissolution of their marriage but here the settlement agreement did not resolve a dispute concerning the terms and obligations of the settlement agreement we disagree that the cases are distinguishable on that basis in both young and here a former spouse alleged shortcomings with implementation of the first settlement agreement by the other spouse and as a result in both cases the parties negotiated a second settlement agreement employing different terms for disposition of their marital assets than were contained in their first settlement agreement the transfers made pursuant to the second settlement agreements in young and here were made as required by the fourth sentence of the regulation to effect the division of property owned by the former spouses at the time of the cessation of the marriage and as required by sec_1041 were related to the cessation of the marriage the court_of_appeals in 240_f3d_369 4th cir aff’g 133_tc_152 referred to priv ltr rul date ruling and pointed out that letter rulings may not be cited as precedent see sec_6110 in the ruling the commissioner said sec_1041 does not apply to the transfer of one spouse’s interest in the jointly owned marital house to the other spouse where the spouses had previously agreed that the other spouse had a right to continue to live in the house under various circumstances or to sell the house to a third party the situation in the ruling is distinguishable from that in young young v commissioner f 3d pincite it also is distinguishable from the situation here where there was no prior agreement to authorize one of the former spouses to sell the marital businesses to a third party petitioner and ms belot’s ownership of the marital businesses was equalized by the first settlement agreement but soon petitioner agreed to transfer his entire_interest in the marital businesses to ms belot as discussed in the text this situation qualifies for sec_1041 treatment under the terms of the regulations we also note that the policy of sec_1041 to treat a husband and wife and former husband and wife acting incident_to_divorce as one economic unit and to defer but not eliminate the recognition of any gain_or_loss on interspousal property transfers until the property is conveyed to a third party outside the economic unit see supra p is well served by application of that section here e conclusion we conclude that the sole purpose of the second settlement agreement was to transfer property incident to the divorce as that phrase is used in sec_1041 and the regulations thereunder thus the transfer at issue here qualifies for nonrecognition treatment under sec_1041 decision will be entered for petitioner
